

EXHIBIT 10.1


Amendment No. 1 to the
Pfizer Supplemental Savings Plan (the “PSSP”)
(Amended and Restated as of January 1, 2016)


* * *




(New material underlined twice; deletions crossed out)




1.
Section 6.6 is amended to read as follows:



6.6    Distributions upon Death. Notwithstanding any elected Payment Option or
deemed elected Payment Option made (or deemed made) by the Member, if a Member
dies before distribution of his or her Account balance has begun, any remaining
balance shall be distributed in a lump sum payment to the Member’s Beneficiary
the January following the calendar year in which the Member’s death occurs. The
immediately preceding sentence also applies with respect to amounts accrued
under the Pharmacia Savings Plus Plan (as adjusted for earnings and losses)
other than Grandfathered Amounts under that plan. In addition, any Active Death
Benefit SERP Transfer shall be distributed in a lump sum payment to the Member’s
Beneficiary the January following the calendar year in which the Member’s death
occurs; provided, however, that if the Active Death Benefit SERP Transfer to the
Plan occurs after the January following the calendar year in which the Member’s
death occurs, such amount shall be distributed immediately. Notwithstanding any
of the foregoing, the entire Account balance shall be distributed no later than
the December 31 of the year following the Member’s date of death.


2.
New Appendix D is added to read as follows:

APPENDIX D
SPECIAL PROVISIONS APPLICABLE TO ANACOR PHARMACEUTICALS, INC., LEGACY EMPLOYEES


Effective as of the “Closing Date” as defined pursuant to the certain Agreement
and Plan of Merger, dated May 14, 2016, by and between Anacor Pharmaceuticals,
Inc., Pfizer Inc., and Quattro Merger Sub, Inc., a wholly-owned subsidiary of
Pfizer, (the “Merger Agreement”), providing for a tender offer by the Merger Sub
followed by which the Merger Sub was merged with and into the Company with the
Company remaining as the surviving corporation (the “Merger”) on the “Closing
Date” as defined in the Merger Agreement, Anacor Pharmaceuticals, Inc. was
acquired by Pfizer. This Article XXIX sets out the additional provisions that
apply to certain participants in the PSP who were employees employed by Anacor
in the United States immediately prior to the Closing Date (the “Legacy Anacor
Employees”):




1.
Legacy Anacor Employees active on September 1, 2017 shall be eligible to
participate in the Plan on and after September 1, 2017. Rules for the crediting
of years of service for Legacy Anacor Employees are set forth in the Qualified
Plan in Article XXIX.



2.
The definition of Regular Earnings under the Plan shall have the meaning as set
forth in the Qualified Plan, except that for clarification purposes, with
respect to Legacy Anacor Employees who are eligible to defer their bonus under
the Pfizer Deferred Compensation Plan, the limitations on the definition of
Regular Earnings for any Legacy Anacor Employee set forth in Article XXIX of the
Qualified Plan shall also include any deferred bonuses.



